CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of Franklin Real Estate Securities Trust of our report dated June 20, 2017, relating to the financial statements and financial highlights, which appears in Franklin Real Estate Securities Fund’s Annual Report on Form N-CSR for the year ended April 30, 2017. We also consent to the references to us under the headings “Financial Highlights” and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers
